Dismissed and Memorandum Opinion filed August 8, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00348-CV

IN THE MATTER OF THE MARRIAGE OF DAVID ALLEN GARZA AND
                    BRITTANY GARZA


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 95212-F

                          MEMORANDUM OPINION

      This is an appeal from a final decree signed March 27, 2019. The clerk’s
record was filed May 20, 2019. The reporter’s record was not filed.

      On June 20, 2019, this court issued an order stating that unless appellant
filed a brief on or before July 22, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant